Freeman, J.,
delivered the opinion of the court.
The only question presented in this case is an exception to a charge against the trustee, for some cattle and horses conveyed in the deed of trust. We think this exception well taken, and should have been allowed as to all the cattle and horses shown to have died. The property died before being taken possession of by the trustee. He had deferred taking this property into possession by the assent of the beneficiaries. It perished, as far as the proof shows, without any default or neglect on his part. The case will be reversed as to this exception, and affirmed as to all other matters.
Costs of this court Avill be paid by appellees, costs of court beloAV as directed by" the chancellor.